DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In an amendment filed 12/28/2021, Applicant amended the abstract, amended claims 1, 11-14, 17, 24, 28, 37, 39-40, 47-48, 51, 54, 58, 62, 66-67, and 69-70.  This amendment is acknowledged.  Claims 1-90 are pending and are currently being examined.
Claim Objections
Claims 19, 23, 27, 34, 53, 57, and 72-90 are objected to because of the following informalities: the amended claims filed 12/28/2021 appear to have changes that were not in the previously presented amended claim set and these claim limitations are not marked up as amendments should be.  These claims now include the phrase “according to any one of claims” X, where the preliminary amendments struck this language in favor of “according to claim” X as a singular claim reference.  Appropriate correction is required.  These claims are treated as if they depend from the previously presented claims for the purposes of examination in this action, however appropriate correction is required.  Further, if the applicant does intend to change the language back to the previously amended language, these claims may be subject to objection to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, most of the listed claims and dependent claims on the listed claims would not be further treated on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16, 19-36, 41, 43-50, 52-61, 63-69, and 71-90 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa et al. US Pat. No. 4,813,903.
Furukawa teaches:
In Reference to Claim 1
A splicing structure (multiple connectable blocks 1-4 connected/spliced together by a splicing structure 20, Fig. 1-4), comprising 
at least two splicing blocks which are detachably spliced together (multiple connectable blocks, such as 1-4, are connectable together, Fig. 1-4), wherein a splicing hole is arranged in one of the two splicing blocks which are spliced with each other (rear splicing hole 12), the other splicing block is provided with a splicing column which can be inserted into the splicing hole (front splicing column 10 insertable into rear opening 12 of another block), and the splicing column is provided with an inner hole extending in an axial direction thereof (central hole 11); 
characterized in that, the splicing structure further comprises: 
a plug piece having an insertion rod (plug 20 has an insertion rod section 23/24); 
a receptacle having a sleeve (receptacle opposite end forming a sleeve 21/22 with a matching aperture to combine and frictionally retain the rod section), and 
an insertion hole is formed on the sleeve (insertion hole formed by 21/22. Fig. 1a); 
the plug piece is fixedly mounted in one of the inner hole of the splicing column and the splicing hole (the plug 20 is mounted into the hole 11 of the column 10 at one end), and the receptacle is fixedly mounted in the other of the inner hole of the splicing column and the splicing hole (the plug extends into the splicing hole end 12 at the other end);
when the two splicing blocks are spliced by inserting the splicing column into the splicing hole (when two blocks 1 are combined, ex. Fig. 3), the insertion rod is inserted into the 
In Reference to Claim 2
The splicing structure according to claim 1, characterized in that the plug piece is fixedly mounted in the splicing hole, while the receptacle is fixedly mounted in the inner hole of the splicing column (during use, the plug 20 is fixed within the hole 12 and the receptacle 21/22 is fixed within the column 10, Fig. 1-3).  
In Reference to Claim 3
The splicing structure according to claim 2, characterized in that the one splicing block is further provided with the splicing column, and the receptacle is fixedly mounted in the inner hole of the splicing column (the block 1 has the column 10 and the receptacle 21/22 is mounted in the hole 11 of the column, Fig. 1-3).  
In Reference to Claim 4
The splicing structure according to claim 2, characterized in that the other splicing block is further provided with the splicing hole, and the plug piece is fixedly mounted in the splicing hole (the adjacent connected block 1 includes a splicing hole 12 with plug 20 fixed therein when connected, Fig. 1-3).  
In Reference to Claim 5
The splicing structure according to claim 3, characterized in that the other splicing block is further provided with the splicing hole, and the plug piece is fixedly mounted in the splicing hole (each block 1 includes a splicing hole 12 with plug 20 fixed within when connected, Fig. 1-3).  
In Reference to Claim 6
The splicing structure according to claims 3, characterized in that the splicing hole and the splicing column on the same splicing block are arranged coaxially (the column 10 and hole 12 are coaxially arranged at opposite ends of the same block 1), the inner hole of the splicing column is communicated with and coaxial with the splicing hole (Fig. 2), and 
In Reference to Claim 7
The splicing structure according to claim 6, characterized in that the sleeve of the receptacle is inserted into the inner hole, and fixed by interference fit between the sleeve and the inner hole (the engaging wall of the inner hole 11/13 is capable of frictionally retaining the respective plug piece portion, Fig. 1-3).  
In Reference to Claim 8
The splicing structure according to claim 7, characterized in that wall of the inner hole is a rough surface (the engaging wall of the inner hole 11/13 is capable of frictionally retaining the respective plug piece portion and therefore is at least minimally “rough” which is a relative term).  
In Reference to Claim 9
The splicing structure according to claim 6, characterized in that an inwardly-pointed annular flange is formed on an end portion, away from the splicing hole, of the splicing column (central inward flange is formed by 13 at an inner end of the column or hole away from the radial outer ends of the column and hole making it inward relative the outer surface, Fig. 2).  
In Reference to Claim 10
The splicing structure according to claim 6, characterized in that an outwardly-pointed annular flange is formed in a portion where the receptacle and the plug piece are connected with each other, and the annular flange is abutted against on a step surface between the inner hole of the splicing column and the splicing hole after assembled (outward annular flanges 25/26 extend outward from the plug between the column hole 11 and the splicing hole 12 and abut step surfaces of 13 between the splicing hole and column hole, Fig. 2).  
In Reference to Claim 11

In Reference to Claim 12
The splicing structure according to claim 7, characterized in that cross-sectional outline of the sleeve of the receptacle is a polygon (sleeve inner surface formed by 21/22 forms a cross shape which is polygonal), and the inner hole is a round hole (a further inner portion 13 of the inner hole 11 is round).  
In Reference to Claim 13
The splicing structure according to claim 12, characterized in that junction of two adjacent sides in the cross-sectional outline of the polygon forms a circular arc (the outer surface of the sleeve formed by 21/22 is a circular arc).  
In Reference to Claim 14
The splicing structure according to claim 13, characterized in that curvature radius of the circular arc is equal to or slightly greater than the radius of the inner hole (the inner hole is rounded to match the rounded sleeve, Fig. 1-2).  
In Reference to Claim 15
The splicing structure according to claim 13, characterized in that the insertion hole of the receptacle is polygonal (the insertion hole of 21/22 is cross shaped and polygonal).  
In Reference to Claim 16
The splicing structure according to claim 15, characterized in that the cross-sectional outline of the sleeve is a polygon similar to the insertion hole, and the corresponding sides of the both two are parallel to each other (the sleeve 21/22 has an inner shape that matches the insertion hole).  
In Reference to Claim 19

In Reference to Claim 20
The splicing structure according to claim 2, characterized in that the other splicing block is further provided with the other splicing column, and the receptacle is fixedly mounted in the inner hole of each splicing column (for each block, the sleeve of receptacle 21/22 is mounted in the hole 11/13 of the column by interference fit, Fig. 1-3).   
In Reference to Claim 21
The splicing structure according to claim 20, characterized in that the sleeve of the receptacle is inserted into the inner hole of the splicing column, and fixed by interference fit between the sleeve and the inner hole (for each block, the sleeve of receptacle 21/22 is mounted in the hole 11/13 of the column by interference fit, Fig. 1-3).  
In Reference to Claim 22
The splicing structure according to claim 20, characterized in that splicing columns arranged on the other splicing block are coaxially arranged, inner holes of the two splicing columns arranged coaxially are communicated with each other via an intercommunicating hole (13), and the intercommunicating hole is coaxial with the inner hole and has the diameter equal to or greater than that of the inner hole, and the sleeve of the receptacle is inserted into the inner hole of the splicing column and the intercommunicating hole, and is fixed by interference fit between the sleeve and the inner hole and/or the intercommunicating hole (for each block, the sleeve of receptacle 21/22 is mounted in the hole 11/13 of the column by interference fit where all these features are coaxially aligned, Fig. 1-3).  
In Reference to Claim 23
The splicing structure according to claim 2, characterized in that the plug piece comprises a flange fixed on one end of the insertion rod, and the flange is inserted into the splicing 
In Reference to Claim 24
The splicing structure according to claim 2, characterized in that the one splicing block is further provided with the other splicing hole, and plastic plug piece is fixedly mounted in each splicing hole (for each block 1, the plug piece 20 (generally formed of plastic in toys) is fixedly mounted within the splicing holes during use, Fig. 2).  
In Reference to Claim 25
The splicing structure according to claim 24, characterized in that the plug piece comprises a flange fixed on one end of the insertion rod (26), and the flange is inserted into the splicing hole (Fig. 1-2), and the plug piece is fixed by interference fit between the flange and the splicing hole (Fig. 1-2).  
In Reference to Claim 26
The splicing structure according to claim 24, characterized in that splicing holes separately arranged on the one splicing block are arranged coaxially, and the two coaxially-arranged splicing holes are communicated with each other via an intercommunicating hole (13); the plug piece comprises a cylindrical portion located centrally and an insertion rod stretching out from both sides of the cylindrical portion respectively, each insertion rod is coaxial with the cylindrical portion; the cylindrical portion of the plug piece is inserted into the intercommunicating hole, and is fixed by interference fit between the cylindrical portion and the intercommunicating hole (for each block, the plug 20 has a cylindrical center with a rod 23/24 which is mounted in the hole 11/13 of the column by interference fit where all these features are coaxially aligned, Fig. 1-3).
In Reference to Claim 27
The splicing structure according to claims 2, characterized in that the plug piece comprises the insertion rod (23/24) and a cap member (26), and the cap member 
In Reference to Claim 28
The splicing structure according to claim 2, characterized in that the splicing hole is respectively arranged at both sides of the one splicing block, and plastic plug piece is fixedly mounted in each splicing hole (the splicing hole 12 extends to opposing sides of the block (ex. left and right) and plug 20 is fixed between the sides in the hole 12).  
In Reference to Claim 29
The splicing structure according to claim 28, characterized in that the plug piece comprises the insertion rod (23/24) and a cap member (26), and the cap member comprises a tubular body portion and a bottom portion which is integrally formed with the body portion and positioned at an axial end portion of the body portion (26 integrally formed on a bottom end of plug body 20); the insertion rod is fixed on the bottom portion and coaxial with the body portion (23/24 fixed on the end from 26), and the cap member is inserted into the splicing hole, and the plug piece is fixed by interference fit between the body portion and the splicing hole (plug 20 is fixed by friction in the hole 12, Fig. 1-2).  
In Reference to Claim 30
The splicing structure according to claim 1, characterized in that the plug piece is fixedly mounted in the inner hole of the splicing column, while the receptacle is fixedly mounted in the splicing hole (the plug 20 is mounted in the inner hole 11/13 of the column 10 and fixedly mounted in the hole 12, Fig. 2).  
In Reference to Claim 31

In Reference to Claim 32
The splicing structure according to claim 30, characterized in that the other splicing block is further provided with the splicing hole, and the receptacle is fixedly mounted in the splicing hole (for each block, the hole 12 accepts the receptacle of 21/22 when the blocks are spliced together, Fig. 1-3).  
In Reference to Claim 33
The splicing structure according to claim 31, characterized in that the other splicing block is further provided with the splicing hole, and the receptacle is fixedly mounted in the splicing hole (for each block, the hole 12 accepts the receptacle of 21/22 when the blocks are spliced together, Fig. 1-3).  
In Reference to Claim 34
The splicing structure according to claims 31, characterized in that the splicing hole and splicing column on the same splicing block are arranged coaxially, the inner hole of the splicing column is communicated with and coaxial with the splicing hole, and the plug piece in the inner hole is integrally formed with the receptacle in the splicing hole (for each block, the plug 20 is mounted in the inner hole 11/13 of the column 10 and fixedly mounted in the hole 12 with all members being coaxially aligned, Fig. 2).  
In Reference to Claim 35
The splicing structure according to claim 34, characterized in that an outwardly-pointed annular flange is formed in a portion where the receptacle and the plug piece are connected with each other, and the annular flange is inserted into the splicing hole or the inner hole by interference fit to fix the receptacle and the plug piece on the splicing block (outward flanges 25/26 fix the plug with the hole 12 and inner hole 11/13, Fig. 2).  
In Reference to Claim 36

In Reference to Claim 41
The splicing structure according to claim 35, characterized in that the cross-sectional outline of the receptacle is a polygon similar to the insertion hole of the receptacle, and the corresponding sides of the both two are parallel to each other (the sleeve receptacle 21/22 has an inner shape that matches the insertion hole). 
In Reference to Claim 43
The splicing structure according to claim 41, characterized in that the insertion rod is a cylindrical rod (plug 20 is a cylindrical rod with shaped end portion 23/24 acting as the rod).  
In Reference to Claim 44
The splicing structure according to claim 34, characterized in that a portion, close to the plug piece, of the sleeve of the receptacle, is inserted into the inner hole of the splicing column by interference fit, thus making the receptacle and plug piece fixed on the splicing block (sleeve 21/22 is inserted into hole 11/13 by interference fit to fix the plug 20 in the block 1, Fig. 1-2).  
In Reference to Claim 45
The splicing structure according to claim 44, characterized in that the inner wall of the portion, matched to the sleeve, of the inner hole of the splicing column is a rough surface (the engaging wall of the inner hole 11/13 is capable of frictionally retaining the respective plug piece portion and therefore is at least minimally “rough” which is a relative term).  
In Reference to Claim 46
The splicing structure according to claim 44, characterized in that the cross-sectional outline of the sleeve of the receptacle is a polygon (sleeve inner surface formed by 21/22 
In Reference to Claim 47
The splicing structure according to claim 46, characterized in that junction of two adjacent sides in the cross-sectional outline of the polygon forms a circular arc (the outer surface of the sleeve formed by 21/22 is a circular arc).  
In Reference to Claim 48
The splicing structure according to claim 47, characterized in that curvature radius of the circular arc is roughly the same as the radius of the inner hole of the splicing column (the inner hole is rounded to match the rounded sleeve, Fig. 1-2).  
In Reference to Claim 49
The splicing structure according to claim 47, characterized in that the insertion hole of the receptacle is a polygonal hole (the insertion hole of 21/22 is cross shaped and polygonal).  
In Reference to Claim 50
The splicing structure according to claim 49, characterized in that the cross-sectional outline of the sleeve is a polygon similar to the polygonal hole, and the corresponding sides of the both two are parallel to each other (the sleeve 21/22 has an inner shape that matches the insertion hole).  
In Reference to Claim 52
The splicing structure according to claim 51, characterized in that the insertion rod is a cylindrical rod (plug 20 is a cylindrical rod with shaped end portion 23/24 acting as the rod).
In Reference to Claim 53
The splicing structure according to claim 30, characterized in that a flange is arranged on an inner end of the sleeve of the receptacle (25), and the flange is inserted into the splicing hole, and the receptacle is fixed by interference fit between the flange and the splicing hole (for each block, flange 25 fixes the plug 20 in the hole 12, Fig. 2).  
In Reference to Claim 54
The splicing structure according to claim 30, characterized in that the one splicing block is further provided with the other splicing hole, and plastic receptacle is fixedly mounted in each splicing hole (for each block, receptacle 21/22 is mounted in hole 12 of the adjacent spliced block).  
In Reference to Claim 55
The splicing structure according to claim 54, characterized in that a flange is arranged on an inner end of the sleeve of the receptacle, and the flange is inserted into the splicing hole, and the receptacle is fixed by interference fit between the flange and the splicing hole (flange 25 on end of receptacle 21/22 and inserted into hole 12 of an adjacent block is fixed when spliced).  
In Reference to Claim 56
The splicing structure according to claim 54, characterized in that splicing holes separately arranged on the one splicing block are arranged coaxially, and the two coaxially-arranged splicing holes are communicated with each other via an intercommunicating hole (13); the intercommunicating hole is coaxial with the splicing hole and its diameter is equal to or smaller than that of the splicing hole (13 is slightly smaller than 12); the receptacle comprises a cylindrical portion located centrally and a sleeve stretching out from both sides of the cylindrical portion respectively (21/22 forms an outer sleeve and inner receptacle), each sleeve is coaxial with the cylindrical portion, and the cylindrical portion of the receptacle is inserted into the intercommunicating hole, and is fixed by interference fit between the cylindrical portion and the intercommunicating hole (the plug sleeve mates with the cylindrical portion to fix the plugs and blocks together when spliced).  
In Reference to Claim 57
The splicing structure according to claim 30, characterized in that the plug piece comprises a flange fixed on one end of the insertion rod, and the flange is inserted into the inner hole of the splicing column, and the plug piece is fixed by interference fit 
In Reference to Claim 58
The splicing structure according to claim 30, characterized in that the other splicing block is further provided with the other splicing column, and plastic plug piece is fixedly mounted in the inner hole of each splicing column (for each block, the plug 20 is mounted in the column 10, Fig. 1-2).  
In Reference to Claim 59
The splicing structure according to claim 58, characterized in that the plug piece comprises a flange fixed on one end of the insertion rod (26), and the flange is inserted into the inner hole of the splicing column, and the plug piece is fixed by interference fit between the flange and the inner hole (flange 26 fixes plug 20 in hole 11/13 of the column, Fig. 1-2).  
In Reference to Claim 60
The splicing structure according to claim 58, characterized in that splicing columns separately arranged on the other splicing block are arranged coaxially (secured columns 10 arrange coaxially), and inner holes of the two coaxially-arranged splicing columns are communicated with each other via an intercommunicating hole (13); the intercommunicating hole is coaxial with the inner hole and its diameter is equal to or smaller than that of the inner hole (13 smaller than hole 11); the plug piece comprises a cylindrical portion (central cylinder 20) located centrally and insertion rods stretching out from both sides of the cylindrical portion respectively (23/24), each insertion rod is coaxial with the cylindrical portion, and the cylindrical portion of the plug piece is inserted into the intercommunicating hole, and is fixed by interference fit between the cylindrical portion and the intercommunicating hole (plug 20 secured in 13 to fix each plug and block to an adjacent block).  
In Reference to Claim 61

In Reference to Claim 63
The splicing structure according to claim 1, characterized in that the plug piece and/or the receptacle are integrally formed with the splicing block (during use, the plug 20 is integrally formed with the block 1, Fig. 2).  
In Reference to Claim 64
The splicing structure according to claim 1, characterized in that the receptacle and/or plug piece are fixed by interference fit and/or adhesive bonding (interference fit, Fig 2-3, Col. 2 lines 45-55).  
In Reference to Claim 65
The splicing structure according to claim 1, characterized in that the splicing block is made of a metallic or non-metallic material (the splicing block (as is commonly known and used in the art) is made from plastic, which is non-metallic.  Further, any material may be categorized as metallic or non-metallic).  
In Reference to Claim 66
The splicing structure according to claim 1, characterized in that cross-sectional outline of the sleeve of the receptacle is a polygon (the cross-sectional shape of the sleeve/receptacle is shaped as a cross which is a polygon, Fig. 1a-2).  
In Reference to Claim 67
The splicing structure according to claim 1, characterized in that junction of two adjacent sides in the cross-sectional outline of the polygon forms a circular arc (the outline of the sleeve includes a circular arc outer surface).  
In Reference to Claim 68

In Reference to Claim 69
The splicing structure according to claim 68, characterized in that the cross-sectional outline of the sleeve is a polygon similar to the insertion hole, and the corresponding sides of both two are parallel to each other (the cross shaped section of the sleeve matches the insertion hole and are parallel to one another, Fig. 1).  
In Reference to Claim 71
The splicing structure according to claim 68, characterized in that the insertion rod is a cylindrical rod, when two splicing blocks are spliced together, the cylindrical rod contacts with each sideline of the polygonal insertion hole (the cylindrical rod of 23/24 matches the polygonal shape of 21/22 when spliced together, Fig. 1-3).  
In Reference to Claim 72
The splicing structure according to claim 4, characterized in that the splicing hole and the splicing column on the same splicing block are arranged coaxially, the inner hole of the splicing column is communicated with and coaxial with the splicing hole, and the receptacle in the inner hole is integrally formed with the plug piece in the splicing hole (the column 10 and hole 12 are coaxially arranged at opposite ends of the same block 1 with receptacle 21/22 integrally fixed within the block during use, Fig. 1-3).  
In Reference to Claim 73
The splicing structure according to claim 5, characterized in that the splicing hole and the splicing column on the same splicing block are arranged coaxially, the inner hole of the splicing column is communicated with and coaxial with the splicing hole, and the receptacle in the inner hole is integrally formed with the plug piece in the splicing hole (the column 10 and hole 12 are coaxially arranged at opposite ends of the same block 1 with receptacle 21/22 integrally fixed within the block during use, Fig. 1-3).  
In Reference to Claim 74

In Reference to Claim 75
The splicing structure according to claim 4, characterized in that the sleeve of the receptacle is inserted into the inner hole of the splicing column, and fixed by interference fit between the sleeve and the inner hole (sleeve 21/22 is inserted into the hole 11/13 of the column 10 and fixed between the sleeve and hole, Fig. 1-2).  
In Reference to Claim 76
The splicing structure according to claim 5, characterized in that the sleeve of the receptacle is inserted into the inner hole of the splicing column, and fixed by interference fit between the sleeve and the inner hole (sleeve 21/22 is inserted into the hole 11/13 of the column 10 and fixed between the sleeve and hole, Fig. 1-2).  
In Reference to Claim 77
The splicing structure according to claim 3, characterized in that the plug piece comprises a flange fixed on one end of the insertion rod, and the flange is inserted into the splicing hole, and the plug piece is fixed by interference fit between the flange and the splicing hole (flange 26 secures the plug 20 in the hole, Fig. 1-2).  
In Reference to Claim 78
The splicing structure according to claim 4, characterized in that the plug piece comprises a flange fixed on one end of the insertion rod, and the flange is inserted into the splicing hole, and the plug piece is fixed by interference fit between the flange and the splicing hole (flange 26 secures the plug 20 in the hole, Fig. 1-2).  
In Reference to Claim 79
The splicing structure according to claim 5, characterized in that the plug piece comprises a flange fixed on one end of the insertion rod, and the flange is inserted into the splicing 
In Reference to Claim 80
The splicing structure according to claim 3, characterized in that the plug piece comprises the insertion rod (23/24) and a cap member (26), and the cap member comprises a tubular body portion and a bottom portion which is integrally formed with the body portion and positioned at an axial end portion of the body portion (26 integrally formed on a bottom end of plug body 20); the insertion rod is fixed on the bottom portion and coaxial with the body portion (23/24 fixed on the end from 26), and the cap member is inserted into the splicing hole, and the plug piece is fixed by interference fit between the body portion and the splicing hole (plug 20 is fixed by friction in the hole 12, Fig. 1-2).  
In Reference to Claim 81
The splicing structure according to claim 4, characterized in that the plug piece comprises the insertion rod (23/24) and a cap member (26), and the cap member comprises a tubular body portion and a bottom portion which is integrally formed with the body portion and positioned at an axial end portion of the body portion (26 integrally formed on a bottom end of plug body 20); the insertion rod is fixed on the bottom portion and coaxial with the body portion (23/24 fixed on the end from 26), and the cap member is inserted into the splicing hole, and the plug piece is fixed by interference fit between the body portion and the splicing hole (plug 20 is fixed by friction in the hole 12, Fig. 1-2).  
In Reference to Claim 82
The splicing structure according to claim 5, characterized in that the plug piece comprises the insertion rod (23/24) and a cap member (26), and the cap member comprises a tubular body portion and a bottom portion which is integrally formed with the body portion and positioned at an axial end portion of the body portion (26 integrally formed on a bottom end of plug body 20); the insertion rod is fixed on the bottom portion and coaxial with the body portion (23/24 fixed on the end from 26), and the cap member is inserted 
In Reference to Claim 83
The splicing structure according to claim 32, characterized in that the splicing hole and splicing column on the same splicing block are arranged coaxially, the inner hole of the splicing column is communicated with and coaxial with the splicing hole, and the plug piece in the inner hole is integrally formed with the receptacle in the splicing hole (the column 10 and hole 12 are coaxially arranged at opposite ends of the same block 1 with receptacle 21/22 integrally fixed within the block during use, Fig. 1-3).  
In Reference to Claim 84
The splicing structure according to claim 33, characterized in that the splicing hole and splicing column on the same splicing block are arranged coaxially, the inner hole of the splicing column is communicated with and coaxial with the splicing hole, and the plug piece in the inner hole is integrally formed with the receptacle in the splicing hole (the column 10 and hole 12 are coaxially arranged at opposite ends of the same block 1 with receptacle 21/22 integrally fixed within the block during use, Fig. 1-3).  
In Reference to Claim 85
The splicing structure according to claim 31, characterized in that a flange is arranged on an inner end of the sleeve of the receptacle, and the flange is inserted into the splicing hole, and the receptacle is fixed by interference fit between the flange and the splicing hole (flange 25 arranged on an end of sleeve 21/22 and inserted into and fixed with splicing hole 12 of an adjacent block during splicing).    
In Reference to Claim 86
The splicing structure according to claim 32, characterized in that a flange is arranged on an inner end of the sleeve of the receptacle, and the flange is inserted into the splicing hole, and the receptacle is fixed by interference fit between the flange and the splicing hole (flange 25 arranged on an end of sleeve 21/22 and inserted into and fixed with splicing hole 12 of an adjacent block during splicing).  
In Reference to Claim 87
The splicing structure according to claim 33, characterized in that a flange is arranged on an inner end of the sleeve of the receptacle, and the flange is inserted into the splicing hole, and the receptacle is fixed by interference fit between the flange and the splicing hole (flange 25 arranged on an end of sleeve 21/22 and inserted into and fixed with splicing hole 12 of an adjacent block during splicing).  
In Reference to Claim 88
The splicing structure according to claim 31, characterized in that the plug piece comprises a flange fixed on one end of the insertion rod, and the flange is inserted into the inner hole of the splicing column, and the plug piece is fixed by interference fit between the flange and the inner hole (flange 26 on an end of rod 23/24 fixes the plug in the inner hole of an adjacent block column, Fig. 1-3).  
In Reference to Claim 89
The splicing structure according to claim 32, characterized in that the plug piece comprises a flange fixed on one end of the insertion rod, and the flange is inserted into the inner hole of the splicing column, and the plug piece is fixed by interference fit between the flange and the inner hole (flange 26 on an end of rod 23/24 fixes the plug in the inner hole of an adjacent block column, Fig. 1-3).  
In Reference to Claim 90
The splicing structure according to claim 33, characterized in that the plug piece comprises a flange fixed on one end of the insertion rod, and the flange is inserted into the inner hole of the splicing column, and the plug piece is fixed by interference fit between the flange and the inner hole (flange 26 on an end of rod 23/24 fixes the plug in the inner hole of an adjacent block column, Fig. 1-3).    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 37-40, 42, 17-18, 51, 70, and 61 (62) are rejected under 35 U.S.C. 103a as being unpatentable over Furukawa as applied to claims 35/41/16/50/68/1 above.
In Reference to Claim 37 and 42
Furukawa teaches:
The splicing structure according to claim 35, characterized in that cross-sectional outline of the annular flange is circular (Fig. 1-2).
Though Furukawa  fails to specifically teach the shape of the flange being polygonal or square, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Furukawa to have formed the flange as a square or polygon shape as the exact shape of the flange does not change or effect the use of the flange and it has been held that the configuration (shape) of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
In Reference to Claim 38
Furukawa teaches:
The splicing structure according to claim 37, characterized in that the splicing hole or the inner hole is a round hole (a further inner portion 13 of the inner hole 11 is round).  
In Reference to Claim 39
Furukawa teaches:

In Reference to Claim 40
Furukawa teaches:
The splicing structure according to claim 39, characterized in that curvature radius of the circular arc is roughly the same as the radius of the splicing hole or the inner hole (the inner hole is rounded to match the rounded sleeve, Fig. 1-2).  
In Reference to Claims 17, 51, and 70
Furukawa teaches:
The splicing structure according to claim 16/50/68, characterized in that cross-sectional outline of the sleeve of the receptacle is a round, while the insertion hole of the receptacle is cross-shaped (Fig. 1-2) 
Though Furukawa fails to specifically teach the shape of the sleeve being square and the receptacle being an inequilateral octagon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Furukawa to have formed the sleeve as a square and the receptacle as an inequilateral octagon as the exact shape of the flange does not change or effect the use of the flange and it has been held that the configuration (shape) of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
In Reference to Claim 18
Furukawa teaches:
The splicing structure according to claim 17, characterized in that the insertion rod is a cylindrical rod (plug 20 is a cylindrical rod with shaped end portion 23/24 acting as the rod). 
In Reference to Claim 62
Furukawa teaches:

Though Furukawa does not specifically state that the blocks are formed of plastic, it would have been obvious to one having ordinary skill in the art to have formed the blocks and pieces of plastic as this is commonly known and used in the art and as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention (regarding claim 1), it is noted that the features upon which applicant relies (i.e., any specific shape of the column and insertion hole that create the argued increased frictional retention/interference fit) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, the applicant argues that the prior art fails to show a plug piece having an insertion rod and a receptacle having a sleeve wherein when the two splicing blocks are spliced by inserting the splicing column into the splicing hole, the insertion rod is inserted into the insertion hole by interference fit to firmly join the two splicing blocks together.  This is not found persuasive as the rod is inserted into the equivalent slots forming a receptacle that provides a frictional interference fit between the joined block columns and holes.  The applicant argues that the retention of the joining of the prior art provides an interference fit providing less force than the claimed interference fit, however there is no specific structure or minimal frictional retention standard presented in the claims and therefore essentially any friction provided between a rod member and the receiving receptacle (regardless of shape) would meet the claimed limitations.  Further, it is noted that the term “firmly” is a relative term which is significantly broad in nature.  For example, a firm interference fit that requires an adult to overcome is different than a firm fit for a baby or pet to overcome and therefore this term does not carry significant patentable weight as presented as the fit of the prior art is sufficiently firm to prevent the 
In response to applicant's argument that the references fail to show certain features of applicant’s invention (claim 9), it is noted that the features upon which applicant relies (i.e., the flange being on an outer end of the of the splicing column, the flange covering the sleeve) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, the column has two ends with the splicing hole in the center, where the outer end forms the end surface to abut an adjacent connected block and an inner end to prevent the insertion rod from moving beyond a certain location during insertion.  The claim does not define that the end portion of the splicing column away from the splicing hole is the outer end as opposed to an inner end as shown by the prior art.  The flange 13 is separated from the splicing hole by contacting portions 25 and radially away from slots 21/22 and therefore this argument is not found fully persuasive. 
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Selvage (4,551,110), Westerburgen (4,823,532), Bach (6,736,691), Pai-Chen .
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711